I do not believe we have jurisdiction to issue an absolute writ of prohibition on a mere application therefor. The record in this case shows the respondent has not waived the issuance of a provisional rule. I think the provisional rule should issue, so that the respondent may be given an opportunity to either admit or deny the facts set forth in the application and an opportunity for a hearing on the issues there made. Otherwise, he is denied his day in court. He is denied due process of law as guaranteed both under our State and Federal Constitutions. Leedy andEllison, JJ., concur.